Citation Nr: 0636717	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  02-14 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a right foot ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to 
February 1986.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 decision rendered by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which in part denied a 
service connection claim for right foot ulcer.

This case was remanded by the Board in July 2004 for further 
development.


FINDING OF FACT

A right foot ulcer was not manifested in service and is not 
etiologically related to service.


CONCLUSION OF LAW

A right foot ulcer was not incurred in or aggravated by 
active duty military service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the appellant's claim was received in August 
2000.  In correspondence dated in April 2001,  July 2004 and 
December 2005, he was notified of the provisions of the VCAA 
as they pertain to the issue of service connection.  Clearly, 
from submissions by and on behalf of the appellant, he is 
fully conversant with the legal requirements in this case.  
Thus, the content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The appellant has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The appellant identified treatment records 
from several sources.  The RO has made all efforts to obtain 
these records and all available medical treatment is of 
record.  The appellant has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has assisted the 
appellant in the development of his claim in accordance with 
applicable laws and regulations.  Accordingly, the Board will 
address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable.  As indicated 
above, there has been substantial compliance with all 
pertinent VA law and regulations, and to move forward with 
this claim would not cause any prejudice to the veteran.  

Laws & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau, 2 Vet. App. 141. 

The appellant contends that he is entitled to service 
connection for his right foot ulcer. Diagnoses include, but 
are not limited to: recalcitrant ulcer plantar, chronic non-
healing dermatitis, lichenoid infiltrate, lichen planus, 
lichen stratus, cutaneous T-cell lymphoma, and mycosis 
fungoides.  The Board has considered the appellant's 
contentions, but finds however, that the preponderance of the 
evidence is against the claim.  

As noted, direct service connection requires evidence of a 
current disability, with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

In the present appeal the Board observes that the appellant 
currently has a right foot disability which he believes is 
related to his active duty military service.  In this regard, 
the Board notes that active duty service medical records are 
negative for any right foot injury or disease.  There is also 
no record of treatment for a right foot ulcer or related 
complication.  The appellant specifically denied a history of 
painful calluses on an undated medical questionnaire.  
Service medical records from the appellant's period of 
National Guard duty are also negative for any right foot 
injury.  The Board observes that the June 1986 entrance 
examination and subsequent examinations in December 1986, May 
1990, and June 1991 reflect no findings of a right foot 
injury or pre-existing right foot disease.  Furthermore, the 
appellant denied having foot problems on his June 1986 and 
June 1991 Report of Medical History forms.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The appellant avers that his right foot ulcer and resulting 
complications are related to his active duty service.  The 
Board observes however, that the appellant has not proffered 
any competent medical opinions or evidence showing that his 
right foot ulcer and resulting complications are 
etiologically related to his military service.  On the 
contrary, the Board observes that the cumulative medical 
treatment records, which are vast and date from January 1997 
up through July 2005, tend to suggest the right foot ulcer 
was related to an injury or event which occurred nearly 10 
years after leaving active duty military service.  

In this regard, the Board initially observes several private 
treatment records in which the appellant himself states that 
his right foot ulcer and resultant complications first 
developed in 1996 and related a history of right foot trauma.  
He did not relate a history of a right foot injury during his 
military service.  Of particular note is a January 1997 
private medical treatment record which reflects that three 
months prior, the appellant cut his right foot on a drinking 
glass in his residence.  The appellant stated that the skin 
on his right foot had been peeling over those three months 
following the injury and that his foot "would not heal."  
The records further reflect that the appellant's pruiritis, 
fissures and skin scaling continued to manifest and increase 
in severity, apparently secondary to periods of increased 
walking and prolonged standing on his feet.  Other private 
medical records, while describing ongoing right foot 
treatment, do not relate that present disorder to service. 

Based on the aforementioned evidence the Board finds that the 
right foot disability that the appellant is currently 
diagnosed with was not incurred during service or for several 
years thereafter.  While VA and private treatment records 
provide a most recent diagnosis of cutaneous T cell lymphoma 
and mycosis fungoides, medical authorities have not related 
this right foot disability to service.  It is apparent to the 
Board that there is no relationship between the appellant's 
current disability and service.  Thus, service connection is 
not warranted a direct basis.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992); Rabideau, 2 Vet. App. 141.  

While the Board does not doubt the sincerity of the 
appellant's belief that his right foot ulcer was incurred 
during service, as a layperson without the appropriate 
medical training and expertise, he simply is not competent to 
provide a probative (i.e., persuasive) opinion on a medical 
matter, such as whether there exists a medical relationship, 
if any, between such disability and service.  See, e.g. 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for a right foot 
ulcer have not been met.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

Service connection for a right foot ulcer is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


